DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) on 2/8/21.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The Examiner acknowledges Applicant’s amendments to claims 1, 2, 12, 15-17, 19, the cancellation of claims 7, 8, 13, 14 and 20.  Claims 1-6, 9-12 and 15-19 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0153686 A1 (Campbell), U.S. Publication No. 2014/0163953 A1 (Parikh) and U.S. Publication No. 2014/0012795 A1 (Antebi).
	Referring to claim 1, Campbell discloses a method for reducing redundancy in a collaborative work tool, the method comprising the following features (page 1, paragraph 6).  
	Campbell and Parikh do not disclose a visual indication to the user that the partial input corresponds to at least one previously-received input.  Antebi discloses a visual indication to the user that the partial input corresponds to at least one previously-received input (page 13, claim 34 and Figure 3).  Antebi discloses selecting an input type characterizing the partial input based on the greater likelihood that the partial input corresponds to a question, based on a first heuristic (page 10, paragraph 175, paragraph 163, page 11, paragraph 198) and a second likelihood that the partial input corresponds to a statement, based on a second heuristic (page 11, paragraph 198, page 10, paragraph 166).  Antebi discloses matching values which determines a single answerable statement, multiple answerable statements.  Antebi further describes a table with partial input and determining if the partial input is associated with a question, or if the partial input is associated with the statement.  This correspondence determines if a question or statement which is appropriate is provided to the user in response to some user input.  Antebi discloses identifying at least one previously received input to the knowledge sharing feature to display to the user via the graphical user interface by querying the knowledge sharing feature for a result comprising previously received inputs of the selected input types (page 8, paragraph 126, page 11, paragraph 194).  Antebi discloses identifying previous answerable statements which the user had chosen before, which is identified and sent for display.  Antebi also discloses determining that at least one of the previously received inputs of the result exhibits a semantic similarity to the partial input, the semantic similarity exceeding a threshold (page 10, paragraph 183, page 11, paragraph 194, paragraph 198, page 8, paragraph 129).  It would have been obvious to one of ordinary skill 
	Referring to claim 2, Campbell discloses that that a first input type is an interrogative input type; a second input type is an informative input type (page 1, paragraph 5).  Campbell, Parikh and Antebi disclose that the first heuristic is a first determination that the partial input contains interrogative language, structure, punctuation, or phrasing (Antebi, page 3, paragraph 55).  Antebi discloses sentence processing including assessing questions and determining an understanding of semantic language through interrogative processing.  Antebi discloses that the second heuristic is a second determination that the partial input does not contain interrogative language, structure, punctuation, or phrasing (page 10, paragraph 160).  The sentences processed are also determined to be not interrogative.  Antebi discloses upon the first determination, increasing the first statistical likelihood that the partial input is the interrogative input type and decreasing the second statistical likelihood that the partial input is the informative input type (Antebi, page 3, paragraph 55); and  - 31 -ATL0005.USU1 upon the second determination, increasing the second statistical likelihood that the partial input is the informative input type and decreasing the first statistical likelihood that the partial input is the interrogative input type (page 10, paragraph 160).  Antebi discloses processing inputs including interrogative and informative input types and upon determination of the likelihood of the type of statement made by the user, providing the appropriate response.
	Referring to claim 3, Campbell discloses that the second determination further comprises determining that the partial input includes a reference to at least one previously-received input and upon the second determination, increasing the second statistical likelihood that the partial input is the informative input type (page 3, paragraph 29).  
	Referring to claim 4, Campbell and Parikh disclose that the second determination further comprises determining whether the partial input includes at least a threshold number of words or terms (Parikh, page 3, paragraph 33); and upon the second determination, increasing the second statistical likelihood that the partial input is the informative input type (Parikh, page 3, paragraph 33).  Generating a list of contextually related words further highlights similarities and increases the likelihood that the partial input is the informative input type.  
	Referring to claim 5, Campbell, Parikh and Antebi disclose the second heuristic corresponds to a second determination of whether the partial input is tagged with a selected tag and upon the second determination, increasing the second statistical likelihood that the partial input is the informative input type (Antebi, page 10, Table, paragraphs 159 and 163).  The table describes commands and tags such as “Statements” which are associated with the response.  In response to determining the partial input and tag associated with it, determining that the partial input is conveying information and providing an appropriate response.  The example highlights how the table is used to access the appropriate information.
	Referring to claim 6, Campbell discloses that the second heuristic corresponds to a second determination of whether the partial input links to another input stored by the knowledge-sharing feature (page 7, paragraph 77).  
	Referring to claim 9, Campbell, Parikh and Antebi disclose that providing a visual indication comprises instructing the client application to provide a notification to the user (Antebi, page 2, paragraph 38).
	Referring to claim 10, Campbell, Parikh and Antebi disclose providing a visual indication comprises instructing the client application to provide a link to the previously-received input (Antebi, Figure 3A).  Each of the options provided are links to the answers which are related to the previously received inputs.
	Referring to claim 11, Campbell discloses that the previously-received input comprises one or more of: an article of a knowledge store; a comment in a comment section; a message stored by a messaging platform; or a forum post (page 3, paragraph 29).  The messages are received at different times.
	Referring to claim 12, Campbell discloses a method for reducing redundancy in a collaborative work tool database (page 1, paragraph 6), the method comprising: receiving, at a client application of a collaborative work tool, a first input provided by a user to the collaborative work tool (page 2, paragraph 22).  Campbell discloses selecting a second input, previously received by the client application, having the selected input type and based on a determination that the second input exhibits semantic similarity to input (page 1, paragraph 8 and page 3, paragraph 29).  Campbell discloses scenarios in which a previous message is associated with the current input message.  Campbell does not disclose a partial input.  Parikh discloses a partial input which is used to determine a first statistical value of the likelihood that the input is of a first input type and a second statistical likelihood that the input is of a second type (page 6, paragraph 55).  Parikh discloses a partial input that is determined to have a high threshold value is the first statistical value and the second statistical value would be the low threshold value.  A determination is made of the user being a high value or low value type based on its statistical value of the likelihood that it is high value or low value.  Parikh also discloses making a selection based on a greater of the first statistical likelihood and the second statistical likelihood (page 6, paragraph 55).  Parikh discloses the semantic similarity exceeding a threshold (page 3, paragraph 32).  Parikh discloses using contextual information related to the documents to determine a match based on if the semantic similarity exceeds a threshold.  It would have been obvious to one of ordinary skill in the art to learn from Parikh a partial input which is used to determine a first statistical value of the likelihood that the input is of a first input type and a second statistical likelihood that the input is of a second type.  Campbell discloses comparing input by user and further using semantics to determine similarity.  A person of ordinary skill in the art would have the expertise to learn from Parikh of using values of determining this similarity.  
	Campbell and Parikh do not disclose a visual indication to the user that the partial input that emphasizes the second input.  Antebi discloses a visual indication to the user that the partial input emphasizes the second input (page 13, claim 34 and Figure 3).  Antebi discloses determining, by the client application, a likelihood that the first partial input is an interrogative input type based on a determination of whether the first partial input contains one or more of interrogative language, structure, punctuation or phrasing (page 7, paragraph 125).  Antebi discloses determining the user input and providing interrogative statements from the Knowledge Database.  The suggestions are based on recognizing the interrogative phrasing provided by the user input.  Antebi discloses selecting from the collaborative work tool database a second input, previously received in the collaborative work tool database based on a determination that the second input exhibits semantic similarity to the partial input, the semantic similarity exceeding a threshold, the second input having the interrogative type (page 7, paragraph 125, page 8, paragraph 126, page 11, paragraph 198).  The database provides a second input having an interrogative type which is provided as an option to the user based on past inputs and exceeding a threshold.  Antebi discloses selecting from the collaborative work tool database a third input, previously received in the collaborative work tool database after the second input was received in the collaborative work tool database, the third input having a statement input type and being associated with the second input (page 10, paragraph 173, page 11, paragraph 198).  Antebi discloses a third input of a single answerable statement which is received after displaying the multiple answerable statements, all of them being previously received in the collaborative work tool database.  Antebi discloses determining whether the first input contains interrogative language, structure, punctuation or phrasing (page 3, paragraph 55).  Antebi discloses providing a visual indication to the user that emphasizes the third input in a graphical user interface (page 10, paragraph 166).  It would have been obvious to one of ordinary skill in the art to learn from Antebi a visual indication to the user that the partial input corresponds to at least one previously-received input.  One of ordinary skill in the art would understand from Antebi a method to display a visual indication that Campbell and Parikh would be motivated to provide.  The visual indication of Antebi is a simple substitution of the interface in Campbell and Parikh which would yield predictable results.
	Referring to claim 15, Campbell discloses that the first input is provided to a graphical user interface associated with a knowledge-sharing feature of the collaborative work tool (page 4, paragraph 36).  
	Referring to claim 16, Campbell discloses a collaborative work tool for emphasizing existing content to a user of a client application on a client device communicably coupled to the collaborative work tool (page 1, paragraph 5).  Campbell discloses a social networking tool which emphasizes existing content through a summary that is provided to a client device.  Campbell discloses that the collaborative work tool comprising: a host service and a database communicably coupled to the host service (page 2, paragraphs 19-21); wherein the host service is configured to: receive an input from the user via the client application on the client device (page 2, paragraph 22): classify the input as an input type selected from one of a first input type or a second input type, different from, and mutually exclusive with, the first input type (page 4, paragraph 36); access the database to identify a first previously-received input of the selected input type, the previously-received input exhibiting a sematic similarity to at least a portion of the input (page 5, paragraph 49): and generate a signal to the client application via the client device to display the previously-received input on the client application (page 5, paragraph 49).  The summary generated includes the messages, consolidated messages which include the previously received input on the client application.  Campbell does not disclose a threshold.  Parikh discloses determining if the input exceeds a threshold for the semantic similarity (page 3, paragraph 32).  It would have been obvious to one of ordinary skill in the art to learn from Parikh determining if the input exceeds a threshold for the semantic similarity.  Campbell discloses comparing input by user and further using semantics to determine similarity.  A person of ordinary skill in the art would have the expertise to learn from Parikh of using values of determining this similarity.
	Campbell and Parikh do not disclose a visual indication to the user that the partial input corresponds to at least one previously-received input.  Antebi discloses a visual indication to the user that the partial input corresponds to at least one previously-received input (page 13, claim 34 and Figure 3).  Antebi discloses accessing the database to identify a first previously-received input of the selected input type, the previously-received input exhibiting a semantic similarity to at least a portion of the input that exceeds a threshold (page 8, paragraph 130, paragraph 132, page 10, paragraph 183).  Antebi describes how suggestions are provided based on user input which exhibit a semantic similarity to at least a portion of the input and is based on past suggestions that the user has chosen.  Antebi discloses accessing the database to identify a second previously-received input associated with and received after the first previously-received input, the second previously-received input having a different input type than the selected input type (3.2, Figure 3A, page 8, paragraph 130, 131).  In 3.2, Antebi provides suggestions including a previously received input which is of a statement format type.  Antebi discloses generating a signal to the client application via the client device to display the first and second previously-received input on the client application and to visually emphasize at least one of the first and second previously-received input to the user (3.2, Figure 3A, page 8, paragraph 130, 131, page 11, paragraph 200).  Antebi describes that the multiple answerable questions which are sent to the user are based on results of certain answerable questions which were accepted by the user.  It would have been obvious to one of ordinary skill in the art to learn from Antebi a visual indication to the user that the partial input corresponds to at least one previously-received input.  One of ordinary skill in the art would understand from Antebi a method to display a visual indication that Campbell and Parikh would be motivated to provide.  The visual indication of Antebi is a simple substitution of the interface in Campbell and Parikh which would yield predictable results.
	Referring to claim 17, Campbell discloses that the input and at least one of the first or second previously-received input are each comments in a comment section of a knowledge-sharing feature of the collaborative work tool (page 5, paragraph 51, page 4, paragraph 41).  The messages serve as comments of a knowledge-sharing feature of the social networking tool.
	Referring to claim 18, Campbell and Parikh discloses that the input comprises a partial user input received while the user continues to provide input to the client application (Parikh, page 6, paragraph 55).
	Referring to claim 19, Campbell, Parikh and Antebi disclose visually emphasizing the at least one of the first and second previously- received input to the user comprises sending a signal from the host service to the client application to provide a notification to the user (Antebi, page 2, paragraph 38, page 8, paragraph 130).  Antebi discloses a web interface which includes a host and client application that provides a notification to the user through the display.
	Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. 
Assignees submit that Antebi does not provide performing actions based on different 
input types of partial user input.  Antebi discloses a Feedback Unit which determines and analyzes a user input based on semantics.  The suggestions include different types of statements, interrogative responses to the user input.  See page 8, paragraph 130.  Antebi clearly describes that the user input is processed for language, sentence structure etc.  See page 8, paragraph 133.  
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
February 22, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143